Case 8:04-cr-00235-DKC Document 1963 Filed 12/05/19 Page 1of1

AO 247 (Rev. 03/19) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(2) Page | of 2 (Page 2 Not for Public Disclosure)

UNITED STATES DISTRICT COURT

for the
District of Maryland

United States of America
Vv

Paulette Martin Case Ne DKC-8-04-CR-00235-001

 

 

Date of Original Judgment: 12/19/2006

Date of Previous Amended Judgment: 11/19/2010
(Use Date of Last Amended Judgment if Any)

Sapna Mirchandani, Assistant Federal Defender

)
)
USM No: 38350-037
)
)
Defendant's Attorney

 

ORDER REGARDING MOTION FOR SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(2)

Upon motion of the defendant [| the Director of the Bureau of Prisons [| the court under 18 U.S.C.
§ 3582(c)(2) for a reduction in the term of imprisonment imposed based on a guideline sentencing range that has
subsequently been lowered and made retroactive by the United States Sentencing Commission pursuant to 28 U.S.C.
§ 994(u), and having considered such motion, and taking into account the policy statement set forth at USSG §1B1.10
and the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,

IT IS ORDERED that the motion is:

[_IDENIED. \VIGRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
the last judgment issued) of _ life as to each of months is reduced to 360 months as to each of
(See Page 2 for additional parts. Complete Parts I and I] af Page 2 when motion is granted)

 

counts 1, 8, 40, 56, 4, 10, 16, 55 & 62; forty-eight (48) counts 1, 8, 40, 56, 4, 10, 16, 55 & 62; forty-

months as to each of counts 3, 5, 7, 9, 11-13, 15, 17-24, eight (48) months as to each of counts 3, 5, 7, 9,
26-28, 30, 32, 35, 37, 39, 42, 44, 46-54, 57 & 58; and 11-13, 15, 17-24, 26-28, 30, 32, 35, 37, 39, 42,

three hundred sixty months (360) as to each of counts 44, 46-54, 57 & 58; and three hundred sixty

14, 25, 29, 31, 33, 36, 38, 43 & 45 (all counts to run months (360) as to each of counts 14, 25, 29, 31,
concurrently) 33, 36, 38, 43 & 45 (all counts to run concurrently).
Except as otherwise provided, all provisions of the judgment dated 11/19/2010 shall remain in effect.

IT IS SO ORDERED.

Order Date: Da € 2043 MMlhbhnrak, K Cpasatole

Judge’s signature

Effective Date: Deborah K. Chasanow, United States District Judge
(if different from order date) Printed name and title
